(Rev. 12/1/2018)
                       Case 4:21-cv-00450-JM Document 34 Filed 07/02/21 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Eastern District of Arkansas



DYLAN BRANDT, et al.,



                             Plaintiff
                                V.                             )       Case No. 4:21-CV-00450-JM
                                                               )
LESLIE RUTLEDGE, et al.,
                                                               )
                                                               )
                                                               )

                            Defendant

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          American Academy of Pediatrics and Additional National and State Medical, Mental Health, and
          Educational Organizations (see Attachment A hereto).




                                                                      D. Jean Veta, D.C. Bar No. 358980
Date: July 2, 2021                                                    (admitted pro hac vice)
                                                                                Attorney's printed name and bar number

                                                                      Covington & Burling LLP
                                                                      One City Center, 850 Tenth St., N.W.
                                                                      Washington, D.C. 20001
                                                                                              Address

                                                                       jveta@cov.com
                                                                                          E-mail address

                                                                      (202) 662-5294
                                                                                         Telephone number

                                                                      (202) 778-5294
                                                                                            FAX number
         Case 4:21-cv-00450-JM Document 34 Filed 07/02/21 Page 2 of 2




                                      Attachment A

 Amici Curiae National and State Medical, Mental Health, and Educational Organizations

The American Academy of Pediatrics
The Academic Pediatric Association
The American Academy of Child and Adolescent Psychiatry
The American Association of Physicians for Human Rights, Inc. d/b/a GLMA: Health
   Professionals Advancing LGBTQ Equality
The American College of Osteopathic Pediatricians
The American Medical Association
The American Pediatric Society
The American Psychiatric Association
The Arkansas Chapter of The American Academy of Pediatrics
The Arkansas Council on Child and Adolescent Psychiatry
The Arkansas Psychiatric Society
The Association of Medical School Pediatric Department Chairs
The Endocrine Society
The National Association of Pediatric Nurse Practitioners
The Pediatric Endocrine Society
The Society for Adolescent Health and Medicine
The Society for Pediatric Research
The Society of Pediatric Nurses
The World Professional Association for Transgender Health
